KNAPPEN, C. J.
Epitomized Opinion
Defendant was proceeded against by information for the violation of the misbranding provisions of the National Food and Drug Act, 34 St. 768, e. 3915, pars. 2 and 8. The article of food in question is an' egg- substitute called “Eggno.” The produce was not claimed to contain any deleterious ingredients. But the alleged misbranding consisted of the following statements, “to be used in place of eggs in baking and cooking . . , an excellent, substitute for eggs . . . use a teaspoonful for each egg called for.” The government claimed that these statements were false and misleading in that the produce was not a substitute for eggs. A mtotion to quash the information because it was indefinite and argumentative was over ruled and a demurrer to the information as not stating facts constituting an offense was also overruled. The trial resulted in a verdict for the government, whereupon the defendant prosecuted error. In sustaining the judgment of the lower court, the Couit of Appeals held:
1. An information under the Food and Drug Act for misbranding charging that the label bore state, ments that the article was an excellent substitute for eggs and could be used in place of hem for baking and cooking purposes which statements were false and misleading, is sufficiently definite.
2. The certainty required in an information is only such as will fairly inform the defendant of the offense intended to be charged so as to enable him to prepare his defense, and so as to make the judgment a complete defense to a second prosecution for the same offense.
3. The proviso in the Food and Drug Act that an article of food which does not contain any added poisonous or deleterious substance shall not be deemted adulterated or misbranded in certain cases, does not apply to a case where the charge is mis-branding and is not, direct, against the name, but against false statements on the label.
4. Representations on a label are not statements of opinion, but of fact, and evidence of nutritive value is therefore admissible.
5. A label on; a food package, which undertakes to state generally the. nature’, of the contents ."is addressed to purhhasers and must faithfully adyise them respecting the contents.,.'- \ ' ' , '